Citation Nr: 9917584	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-38 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion





REMAND

The veteran has eligible service for Department of Veterans 
Affairs (hereinafter VA) benefits from June 10, 1975, to June 
9, 1979.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the VA regional 
office in St. Petersburg, Florida (hereinafter RO).

A well-grounded claim for entitlement to service connection 
for post-traumatic stress disorder is one where the appellant 
has "submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for the purposes of 
determining whether a claim is well-grounded) of an in-
service stressor; and medical evidence of a nexus between 
service and the current [post-traumatic stress disorder]."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  Where there is 
a clear diagnosis of post-traumatic stress disorder, the 
appellant's evidentiary assertions of participation in combat 
are generally accepted as true for the purpose of determining 
whether a claim for entitlement to service connection for 
post-traumatic stress disorder is well grounded.  Id.; see 
also Samuels v. West, 11 Vet. App. 433 (1998).  

In the instant case, the veteran had military service in 
Korea from October 1975 to November 1976.  He contends that 
he experienced stressors during "hostilities" while serving 
in Korea.  There are clear diagnoses of post-traumatic stress 
disorder, that relates the diagnoses to his military service 
while in Korea.  Here, because the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder is well grounded, the VA has a statutory duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Cohen, 10 Vet. App. at 148; Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990); 38 U.S.C.A. § 5107(a) (West 
1991).

Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a clear diagnosis 
of the condition; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).  As the veteran contends he experienced 
stressors while serving at the demilitarized zone 
(hereinafter DMZ) in Korea in 1975 and 1976, as well as other 
noncombat stressors, his lay testimony alone is not enough to 
establish that the stressors actually occurred.  Rather, his 
testimony must be corroborated by "credible supporting 
evidence" and must not be contradicted by service records.  
38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); Zarycki v. Brown, 6 Vet. App. at 98.

In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has noted that in cases such as 
this one, "[t]he factual data required, i.e., names, dates 
and places, are straightforward facts and do not place an 
impossible and onerous task on [the veteran].  The duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. at 
193.  The RO must inform the veteran that he is required to 
submit "other credible supporting evidence," such as the 
statements of fellow service members who witnessed the 
stressful events that the veteran alleges he experienced in 
service.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 
at 289.  With regard to the veteran's claim that he was 
personally assaulted while in service, the Court has held 
additional assistance is required in obtaining corroborating 
evidence.  See Patton v. West, ___ Vet. App. ___ (No. 97-828 
U. S. Vet. App. March 30, 1999).

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept a veteran's statements in this regard 
simply because treating medical providers have done so.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  

If sufficient evidence is developed so that the RO finds as 
fact that the alleged stressor actually occurred, the next 
step in adjudicating the claim is to determine whether the 
stressful event was sufficiently grave or severe so as to 
cause post-traumatic stress disorder.  The Court has held 
that this determination is a medical matter, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  West v. Brown, 
7 Vet. App. 70, 78-79 (1994).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to post-traumatic 
stress disorder.  Zarycki, 6 Vet. App. at 98, 99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of post-traumatic stress disorder 
was inadequate for rating purposes because the examiners 
relied, in part, on events whose existence the Board had 
rejected.

Accordingly, in approaching claim for service connection for 
post-traumatic stress disorder, the question of the existence 
and character of an event claimed as a recognizable stressor 
must be resolved by adjudicatory personnel.  If the 
adjudicators, having given due consideration to all matters 
of credibility raised by the record, conclude that the record 
establishes the existence and character of such an alleged 
stressor or stressors, then and only then, the case should be 
referred for a medical examination to determine the 
sufficiency of the stressor and as to whether the remaining 
elements required to support the diagnosis of post-traumatic 
stress disorder have been met.  In such a referral, the 
adjudicator should specify to the examiner(s) precisely what 
stressors have been accepted, as established by the record, 
and the medical examiner(s) must be instructed that only 
those events may be considered in determining whether 
stressors, to which the appellant was exposed during service, 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether post-traumatic 
stress disorder is due to service would be pointless.  
Likewise, if the examiner renders a diagnosis of 
post-traumatic stress disorder that is not clearly based upon 
confirmed stressors in service, the examination would be 
inadequate for rating purposes.

In light of the foregoing, the case is remanded for the 
following actions:

1.  The veteran should be asked to 
provide a list of names and addresses of 
all those who have provided treatment 
for his psychiatric disorder since the 
RO last obtained records of treatment.  
The RO should obtain all the records of 
any treatment reported by the veteran 
and associate any records so obtained 
with the claims file.

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed 
stressful events he experienced during 
service, such as dates, places, the unit 
he was assigned to at the time of the 
events, and detailed descriptions of 
events.  Any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail should also be provided.  The 
veteran should be requested to identify 
any other sources (military or non-
military) that may provide information 
concerning the incidents.  

3.  The RO must inform the veteran that 
he is required to submit "other 
credible supporting evidence," such as 
the statements of fellow service members 
who witnessed the stressful events that 
the veteran alleges he experienced in 
service, or statements from a person 
that the veteran confided in, concerning 
their knowledge of the incidents.  

4.  The veteran is hereby advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He should also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service.  He is 
further advised that failure to respond 
may result in adverse action.

5.  Regardless of the veteran's 
response, the RO should prepare a 
summary of all claimed stressors 
reported by the veteran, to include 
those stressors claimed in previous 
written statements and to examining 
health care professionals, and contact 
all appropriate organizations in order 
to verify the claimed stressors.  
Additionally, a summary of the veteran's 
claimed stressors with regard to 
participation in "hostilities" while 
serving along the DMZ in Korea.  This 
summary, along with the veteran's 
appropriate personnel records, and any 
additional information received pursuant 
to this remand, should be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 
(formerly the United States Army and 
Joint Services Environmental Support 
Group), 7798 Cissna Road, Springfield, 
VA 22150, to verify the claimed 
stressors as reported by the veteran.  
USASCRUR should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors.  If USASCRUR is unable to 
provide the specific information 
requested, they should be asked to 
direct the RO to any additional 
appropriate sources.

6.  Thereafter, the RO should consider 
all credible supporting evidence 
developed to show that the veteran 
experienced the alleged stressors and 
determine whether the evidence is 
sufficient to establish the occurrence 
of the stressors.

7.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to be conducted 
by an examiner who has never previously 
examined or treated the veteran to 
determine the diagnoses of all 
psychiatric disorders that are present.  
The entire claims file and a copy of 
this remand must be made available to 
the examiner prior to this examination.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
post-traumatic stress disorder by the 
examiner.

8.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

9.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

10.  The RO should then readjudicate the 
veteran's claim for service connection 
for post-traumatic stress disorder.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


